
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 122
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. McCaul (for
			 himself, Mr. Andrews, and
			 Mr. Sam Johnson of Texas) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should resume normal diplomatic relations with Taiwan, and for
		  other purposes.
	
	
		Whereas the people of Taiwan have established a vibrant
			 and pluralistic democracy only 20 years ago;
		Whereas since then, the people of Taiwan have conducted
			 five successful presidential elections, successive elections for members of
			 their national legislature, numerous local elections, and two national
			 referendums;
		Whereas Taiwan has never been under the jurisdiction of
			 the People’s Republic of China, which continues to illegitimately claim
			 sovereignty over Taiwan and its 23,000,000 citizens;
		Whereas the Shanghai Communique, which maintains that
			 there is One China and that Taiwan is part of
			 China, was established without the consultation of Congress or the
			 people of Taiwan;
		Whereas the People’s Republic of China has since used the
			 One China Policy to block Taiwan's membership and full
			 participation in international organizations and events, ranging from the
			 United Nations and the World Health Organization to the Olympics;
		Whereas the One China Policy is effectively
			 obsolete, and does not the reflect the obvious reality that Taiwan has
			 functioned as an independent and sovereign country for over half a
			 century;
		Whereas the only other countries in the world with which
			 the United States does not have diplomatic relations are Bhutan, Cuba, Iran,
			 and North Korea;
		Whereas Taiwan maintains diplomatic, cultural, and
			 economic relations with several countries around the world;
		Whereas Taiwan and the United States maintained formal
			 diplomatic relations until 1979;
		Whereas former President Jimmy Carter severed diplomatic
			 ties with the Taiwan in 1979 and terminated the Mutual Defense Treaty between
			 the United States and Taiwan without consulting or seeking the approval of
			 Congress;
		Whereas Congress responded later that year by adopting the
			 Taiwan Relations Act, codifying in law the basis for continued friendly
			 relations between the United States and Taiwan;
		Whereas former President Ronald Reagan issued the
			 Six Assurances to Taiwan in July 1982, including the assurance
			 that [t]he United States would not formally recognize Chinese
			 sovereignty over Taiwan.;
		Whereas both the Taiwan Relations Act and the Six
			 Assurances form the cornerstone of United States-Taiwan relations; and
		Whereas Taiwan has been a steadfast ally of the United
			 States and a responsible and compassionate member of the world community: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the President should abandon the
			 fundamentally flawed One China Policy in favor of a more
			 realistic One China, One Taiwan Policy that recognizes Taiwan as
			 a sovereign and independent country, separate from the undemocratic Government
			 of the People’s Republic of China in Beijing;
			(2)the President
			 should begin the process of resuming normal diplomatic relations with Taiwan;
			 and
			(3)the President, the
			 Permanent Representative of the United States to the United Nations, and other
			 relevant United States officials should aggressively support Taiwan's full
			 participation in the United Nations and any other international organization of
			 which the United States is a member, and for which statehood is a requirement
			 for membership.
			
